Exhibit 10.19: Employment Letter (Balogh)

[Letterhead of Yahoo! Inc.]

January 7, 2008

Aristotle Balogh

Dear Ari:

On behalf of Yahoo! Inc. (“Yahoo!” or the “Company”), I am pleased to offer you
the position of Chief Development Officer, reporting to Yahoo!’s Chief Executive
Officer, Jerry Yang. Your appointment is subject to approval by the Company’s
Board of Directors and your compensation package as outlined herein is subject
to approval of the Compensation Committee of the Board of Directors
(“Compensation Committee”). For purposes of this letter, your first day of work
at Yahoo! will be considered your “Employment Start Date”.

Compensation

Your starting annual base salary will be $45,833 per month ($550,000 annually),
less applicable taxes and withholdings, paid semi-monthly and subject to annual
review. You will also be eligible to receive an annual target cash bonus of 100%
of your annual base salary ($550,000) to be determined by the Compensation
Committee in its discretion based on your performance and the Company’s
performance for the relevant year. Any bonus payment will be subject to
applicable taxes and withholdings. To qualify for the incentive bonus, you must
remain continuously employed with the Company through the date that any
incentive bonus is approved by the Compensation Committee.

Sign-On Bonus

You also will receive a sign-on bonus of $100,000, less applicable taxes and
withholdings, to be paid within 30 days of your Employment Start Date.

Stock Options

As a part of the Yahoo! team, we strongly believe that ownership of the Company
by our employees is an important factor to our success. Therefore, as part of
your compensation, management will recommend that the Compensation Committee
grant you an option to purchase 425,000 shares of Yahoo! Inc.’s common stock
(the “Option”). The exercise price for the Option will be the fair market value
of Yahoo! common stock on the date of grant as determined by the Compensation
Committee. The Option will be subject to the terms and conditions of Yahoo!
Inc.’s 1995 Stock Plan, as amended, and the applicable notice of stock option
grant and stock option agreement (which will include the stock option vesting
schedule), and vesting of the Option is contingent on your continued employment
with Yahoo! through each vesting date. Subject to approval by the Compensation
Committee, twenty-five percent (25%) of the shares subject to the Option will
vest on the first anniversary of your Employment Start Date. Thereafter,
one-eighth of the shares subject to the Option shall vest and become exercisable
every six months, such that the Option will be fully vested on the fourth
anniversary of your Employment Start Date.

Restricted Stock Units

Management will recommend that the Compensation Committee grant you an award of
150,000 Restricted Stock Units subject to the terms of the Yahoo! Inc. 1995
Stock Plan, as amended, and the applicable restricted stock unit award
agreement. Subject to the approval of the Compensation Committee, this RSU award
will vest as follows: 100,000 RSUs to vest on the second anniversary of the date
of grant, and 50,000 RSUs to vest on the third anniversary of the date of grant,
provided that on each such vesting date you have been continuously employed with
Yahoo! through such date. Following each vesting date, you will receive one
share of Yahoo! Inc. common stock for each RSU that vested as of such date
(subject to tax withholding).



--------------------------------------------------------------------------------

Aristotle Balogh

January 7, 2008

Page 2

In addition, management will also recommend that the Compensation Committee
grant you an award of 25,000 Restricted Stock Units, subject to the terms of the
Yahoo! Inc. 1995 Stock Plan, as amended, and the applicable restricted stock
unit award agreement. Subject to the approval of the Compensation Committee,
this RSU award will vest as follows: 8,333 RSUs to vest on the first anniversary
of the date of grant, 8,333 RSUs to vest on the second anniversary of the date
of grant, and 8,334 RSUs to vest on the third anniversary of the date of grant,
provided that on each such vesting date you have been continuously employed with
Yahoo! through such date. Following each vesting date, you will receive one
share of Yahoo! Inc. common stock for each RSU that vested as of such date
(subject to tax withholding).

Benefits

Benefits. A significant part of your total compensation at Yahoo! is derived
from the benefits that Yahoo! provides. Yahoo! provides a very competitive
benefits package for its eligible full- and part-time employees. Eligible Yahoos
may participate in Yahoo!’s health insurance benefits (medical, dental and
vision), life insurance, short term and long term disability, the Employee Stock
Purchase Plan, 401(k) Plan, and Yahoo!’s Flexible Spending Plan (Healthcare
Reimbursement Account and/or Dependent Care Reimbursement Account). Yahoos
working less than 40 hours may not be eligible for all benefit programs or
certain benefits may be provided on a pro-rated basis. Please refer to benefit
plan documents for eligibility. Of course, Yahoo! may change its benefits at any
time. Prior to New Hire Orientation, you will be provided a website address and
logon instructions to access detailed information about Yahoo! benefits
programs, including the plan documents.

Yahoo! will reimburse you for reasonable business expenses incurred in
connection with your employment, upon presentation of appropriate documentation,
in accordance with the Company’s expense reimbursement policies and you will be
eligible to participate in the travel policy established by Yahoo! generally for
its senior management.

Paid Time Off. Currently, regular full-time Yahoos are eligible to accrue up to
ten (10) days of vacation in their first year of employment, fifteen (15) days
of vacation in their second year of employment, and an additional day for each
subsequent year. Vacation is accrued based on hours worked, therefore Yahoos who
work a part-time schedule accrue vacation on a pro-rata basis. In addition,
Yahoo! currently provides eligible employees with ten (10) paid holidays and two
(2) personal floating holidays each year.

Relocation Assistance

To assist you with relocation to the Sunnyvale, California area, Yahoo! has
partnered with Paragon Relocation Resources to administer our relocation
assistance program. You will be eligible to receive relocation assistance
according to the attached Domestic Relocation Plan Overview up to a maximum of
$450,000. Once you have returned your signed offer letter to Yahoo!, you will be
contacted by a representative of Paragon Relocation Resources to initiate your
move. The relocation benefits will be subject to, and governed by, the terms and
requirements of the applicable Yahoo! and Paragon relocation plans and policies
(“Relocation Policies”). Subject to the Relocation Policies, they include the
following:

Home Sale. Home Sale Assistance will be provided through Paragon Relocation
Resources to help market and sell your primary home. All reasonable
non-recurring closing costs as well as reasonable sales commission of up to 6%
of the sales price will be reimbursed. This program is structured to take
advantage of tax rulings so as to provide a tax-free benefit. Therefore, you
must speak with your consultant from Paragon Relocation Resources prior to
listing your property to be eligible for this benefit.

Home Purchase. Home Purchase Benefits will be offered to help you secure a home
in the new location. Yahoo! will reimburse normal and reasonable closing costs.
This benefit includes the payment of non-recurring closing costs (including a
Loan Origination Fee capped at 1%) capped at 2% of the purchase price. Mortgage
services will be provided by Paragon Relocation Resources and will allow a
direct bill of the closing costs to Yahoo!. This reimbursement is taxable and
will be grossed-up to offset your tax liability.



--------------------------------------------------------------------------------

Aristotle Balogh

January 7, 2008

Page 3

Proprietary Agreement. As an employee of Yahoo!, it is likely that you will
become knowledgeable about confidential and/or proprietary information related
to the operations, products and services of the Company and its clients. To
protect the interests of both the Company and its clients, all employees are
required to read and sign an Employee Confidentiality and Assignment of
Inventions Agreement (“Proprietary Agreement”) prior to beginning employment. A
copy of this agreement is enclosed. Please sign it and return it along with your
signed copy of this letter.

Proprietary Information Obligations Checklist. Similarly, you may have
confidential or proprietary information from a prior employer that should not be
used or disclosed to anyone at Yahoo!. Therefore, Yahoo! requests that you read,
complete, and bring with you on your first day of employment, the enclosed
Proprietary Information Obligations Checklist to this effect. In addition,
Yahoo! requests that you comply with any existing and/or continuing contractual
obligations that you may have with your former employers.

Obligations

During your employment, you shall devote your full business efforts and time to
Yahoo!. This obligation, however, shall not preclude you from engaging in
appropriate civic, charitable or religious activities or from serving on the
boards of directors of one or two companies that are not competitors to Yahoo!,
as long the activities do not materially interfere or conflict with your
responsibilities to, or your ability to perform your duties of employment by,
Yahoo! under this Agreement. Any outside activities must be in compliance with
Yahoo!’s Guide to Business Conduct and Ethics.

Noncompetition

You agree that, during your employment with Yahoo! you will not engage in, or
have any direct or indirect interest in any person, firm, corporation or
business (whether as an employee, officer, director, agent, security holder,
creditor, consultant, partner or otherwise) that is competitive with the
business of Yahoo!, including, without limitation, any then-current activities
relating to providing Internet navigational products or services and any
then-current activities providing search, e-mail, chat, e-commerce, instant
messaging, content (e.g., music, video), ISP (e.g., connectivity, bandwidth or
storage) or other Internet-based delivery or functionality. Notwithstanding the
preceding sentence, you may own not more than 1% of the securities of any
company whose securities are publicly traded.

Employment At-Will. Please understand that this letter does not constitute a
contract of employment for any specific period of time, but will create an
employment at-will relationship that may be terminated at any time by you or
Yahoo!, with or without cause and with or without advance notice. The at-will
nature of the employment relationship may not be modified or amended except by
written agreement signed by Yahoo!’s Chief People Officer and you.

Code of Conduct and Yahoo! Policies. Yahoo! is committed to creating a positive
work environment and conducting business ethically. As an employee of Yahoo!,
you will be expected to abide by the Company’s policies and procedures
including, but not limited to, Yahoo!’s Guide2Working@Y! and Yahoo!’s Guide to
Business Conduct and Ethics. Yahoo! requests that you review, sign and bring
with you on your Employment Start Date, the enclosed Guide to Business Conduct
and Ethics@Yahoo! and Privacy Policy Acknowledgment Form.

Arbitration. You acknowledge that you have reviewed and agree to the enclosed
Arbitration Agreement and Guide2Working@Yahoo! and At-Will Acknowledgment form,
which is incorporated into this letter by reference. Please review, sign and
bring this document with you on your Employment Start Date.

Entire Agreement. This offer letter and the referenced documents and agreements
constitute the entire agreement between you and Yahoo! with respect to the
subject matter hereof and supersede any and all prior or contemporaneous oral or
written representations, understandings, agreements or communications between
you and Yahoo! concerning those subject matters.

Work Authorization/Visa. If you are in need of a work authorization, please let
our Staffing Coordinator know at the time that you accept this offer. Please
note that the number of employment visas available each year is limited by the
U.S. government. In the event that your request for or extension of an
employment visa is denied or an employment visa cannot be obtained within a
reasonable amount of time (as determined by Yahoo!, in its sole discretion),
Yahoo! reserves the right to withdraw or suspend this offer and/or your
employment may be terminated (or if your employment has not begun, you may not
become employed by Yahoo!). In the event that Yahoo! has agreed to sponsor you
for an employment visa, Yahoo! will cover all expenses associated with the visa
application process.



--------------------------------------------------------------------------------

Aristotle Balogh

January 7, 2008

Page 4

Eligibility to Work in the United States. In order for Yahoo! to comply with
United States law, we ask that on your Employment Start Date you bring to Yahoo!
appropriate documentation to verify your authorization to work in the United
States. Yahoo! may not employ anyone who cannot provide documentation showing
that they are legally authorized to work in the United States.

Background Check. Please understand that this offer is contingent upon the
successful completion of your background check.

Accepting this Offer. We hope you will say yes quickly, however, we’ll give you
until 5:00 p.m. (PST) on January 14, 2008 to accept this offer. This offer is
contingent on you starting employment at Yahoo! on or before February 25, 2008.
To accept this offer, please sign this letter in the space provided below and
fax it, the signed Proprietary Agreement, and the signed Proprietary Information
Obligations Checklist to Claudia Jara at 408-349-7498. Please also mail the
original signed offer letter, the signed Proprietary Agreement and the signed
Proprietary Information Obligations Checklist to Claudia Jara in the envelope
provided. A second copy of each document has been provided for you to keep for
your records.

Day 1: After your acceptance is received, your Recruiter/Coordinator will email
you information about New Hire Orientation. If you will not be starting on a
Monday coinciding with orientation, please make arrangements with your manager
to complete the necessary eligibility to work and payroll forms on your
Employment Start Date.

We look forward to your joining us and hope that you find your employment with
Yahoo! enjoyable and professionally rewarding.

 

Very truly yours, Libby Sartain Chief People Officer

I accept this offer of employment with Yahoo! Inc. and agree to the terms and
conditions outlined in this letter.

 

/s/ Ari Balogh     3/3/08 Signature     Date 2/6/08     Planned Start Date    

(Contingent upon completion of a satisfactory background investigation.)

Enclosures:

Employee Confidentiality and Assignment of Inventions Agreement

Proprietary Information Obligations Checklist

Guide to Business Conduct and Ethics@Yahoo! and Privacy Policy Acknowledgment
Form

Arbitration Agreement and Guide2Working@Yahoo! and At-Will Acknowledgment Form

Domestic Relocation Plan Overview

Relo 1

Cc: HR file